Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                Claims interpretations
Claim limitation “a first interface configured to couple a first device;  a second interface configured to couple a second device ” of claims 1-7; 9-10  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description  discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
                                                         Response to Arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot because of the new ground of rejection. Claims 9-10 were added. Applicant argues that cited references failed to disclose execute the first mode when all of the first device and the second device are not coupled to the first interface and the second interface set in advance; execute the second mode when one of the first device and the second device are coupled to one of the first interface and the second interface.

However,  FUJIMORI et al disclose a system for providing a sharing mode where multiple devices are connected concurrently to multiple interfaces and the system shows in  fig.1 and fig.2 where PC 300 and PC 500 are connected concurrently to the first interface 1 and the second interface in a sharing mode and further discloses  the operation mode storage section 44 stores an operation mode of the projector 100. The projector 100 has a “sharing mode” in which a plurality of users shares the projector 100,0062;0105.

And Kim et al disclose a system being able to operate in a mode where all the external devices 250 can be disconnected from the projector 100 according to some specific conditions as disclosed in para.0014; 0031; 0168 . This action is made final.
                                                        Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2; 6-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori(US.Pub.No.20180316888) in view of Kim (US.Pub.No.20170026607).

Regarding claim 1, FUJIMORI et al disclose  a display device comprising(see fig.1 and fig.2, element 100; the projector 100,0047-0048):

a first interface configured to couple a first device(see fig.1  and fig.2 with first interface 1 for connecting the PC 300); 

a second interface configured to couple a second device(see fig.1 and fig.2 with second interface 2 for connecting the PC 500): and

one or more processors configured to execute a program to cause the display device(projector 100 includes the reception section 3, a storage section 4, a processing section 5,0047; processing section 5 is a computer such as a central processing unit (CPU). The processing section 5 retrieves and then executes the program stored in the program storage section 41 to thereby realize a selection section 51, a detection section 52, an image processing section 53, a sound processing section 54 and the control section 55,0063);

 receive operation by a permitted operation unit(see fig.2, reception unit 3; the projector 100 changes the setting information in accordance with the change instruction received by the reception section 3 from the user. The change instruction is an example of an instruction for changing the setting information,0043);

 switch a first mode and a second mode in which the operation unit, the operation by which is permitted, is different(see fig.2, control section 55; processing section 5 (specifically, a control section 55 described later) sets the operation mode in accordance with the operation mode setting instruction received by the reception section 3. The “sharing mode” is an example of a first mode, and the “exclusive mode” is an example of a second mode,0062-0063;0072-0075; 0041-0042);

identify one of the  first device and the second device to which one of the  first interface and the second interface is coupled(see fig.2, detection section 52; 0066; 0063; 0045;0068): and
 
 execute the second mode when one of the first device and the second device are coupled to one of the first interface and the second interface(see fig.1 and fig.2 where PC 300 and PC 500 are connected concurrently to the first interface 1 and the second interface in a sharing mode; the operation mode storage section 44 stores an operation mode of the projector 100. The projector 100 has a “sharing mode” in which a plurality of users shares the projector 100,0062;0105).

And FUJIMORI et al disclose a system being able to operate in exclusive mode where the projector  is exclusively used by one user, but silent in how to disclose  execute the first mode when all of the first device and the second device are not coupled to the first interface and the second interface set in advance.

However, Kim et al disclose execute the first mode when all of the first device and the second device are not coupled to the first interface and the second interface set in advance(see fig.2a and fig.2b with options to disconnect  multiple external devices from the projector;  control the communicator to send a request to disconnect from the external device and/or control the communication module to send a request to stop transmitting data to the external device according to the first operation,0014; FIG. 2B shows exemplary external devices 250 with which an electronic device may exchange data,0031; the controlling of the communication module 120 to cease operation may include controlling the communication module 120 to disconnect from an external device or controlling the communication module 120 to stop exchanging data with the external device,0168).

Thus, it would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Kim to modify Fujimori by disconnecting external devices 250 from the projector for the purpose of managing power consumption accordingly.

Regarding claim 2,  FUJIMORI et al disclose wherein when executing the first mode, the first device coupled to the first interface and the second device coupled to the second interface are not limited, and when executing the second mode, the one of the first device and the second device coupled to the one of the first interface and the second interface permitted in advance is limited(see fig.1 and fig.2 for providing sharing mode representing first mode  with no limits among the devices of the users and the exclusive mode representing the second mode where some communication are removed and access to the projector is limited to some specific devices; 0067;0094;0062;0105-0106).

Regarding claim 6, FUJIMORI et al disclose wherein when the one of the first device and the second device coupled to the one of the first interface and the second interface is permitted as the operation unit, the one or more processors are configured to execute the program to cause the display device to receive, as operation on the display device, control information transmitted from the one of the first device and the second device coupled to the one of the first interface and the second interface(see fig.1 and  fig.2, reception unit 3; the projector 100 changes the setting information in accordance with the change instruction received by the reception section 3 from the user. The change instruction is an example of an instruction for changing the setting information,0043).

Regarding claim 7, FUJIMORI et al disclose wherein the one or more processors are configured to execute the program to cause the display device to receive operation by an operation panel including an operator when the operation panel is permitted as the operation unit(see fig.1 and fig.2;  when the projector 100 receives the switching instruction of switching the input source of the display target image information to the communication section 2 in the situation in which the image information A input from the input terminal 1 is the display target image information, the projector 100 switches the display target image information from the image information A to the image information B,0042; reception section 3 corresponds to, for example, a variety of operation buttons, operation keys, a touch panel, or the like for receiving input (e.g., the switching instruction and the change instruction) from the user and so on. The reception section 3 can also be a remote controller for transmitting the input received from the user wirelessly or with wire, and so on. In such a case, the projector 100 is provided with a receiver section for receiving the information transmitted by the remote controller. It should be noted that the remote controller is provided with a variety of operation buttons, operation keys, a touch panel or the like for receiving the input from the user,0048;0061; 0127).

Regarding claim 8, it is rejected using the same ground of rejection for claim 1.

Regarding claim 9, FUJIMORI et al did not explicitly disclose wherein the first interface is a first wireless communication interface coupled to the first device by a first communication link and executes a first wireless data communication.

However, Kim et al disclose wherein the first interface is a first wireless communication interface coupled to the first device by a first communication link and executes a first wireless data communication(the electronic device 100 may receive content in a wired or wireless manner from at least one of various external devices 250,0081; 0131 ).

Thus, it would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Kim  to modify Fujimori by  applying wireless communication for the purpose of improving the capability of the network  accordingly.

Regarding claim 10, it is rejected using the same ground of rejection for claim 9.

Claim 3-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori(US.Pub.No.20180316888) in view of Kim (US.Pub.No.20170026607) and Mochizuki (US.Pub.No.20120169760).

Regarding claim 3, FUJIMORI and Kim et al did not explicitly disclose wherein when executing the first mode, the one of the first device and the second device coupled to the one of the first interface and the second interface permitted in advance is limited; when executing the second mode operation unit set in advance is permitted.

However, Mochizuki et al disclose wherein when executing the first mode, the one of the first device and the second device coupled to the one of the first interface and the second interface permitted in advance is limited; when executing the second mode operation unit set in advance is permitted(see fig.4 for applying restricted mode and unrestricted mode based on registration  data; the control section 31 makes the projector 10 display a password input screen, urges the user to input a password as an input operation, conducts authentication as to whether or not the password (second authentication information) thus input matches the authorized password (the first authentication information) which is registered in advance in the password-related information 32A, and imposes a given restriction when the validity of the password is not authenticated (hereinafter, this processing will be referred to as protect processing),0046;0061;0067-0069).

Thus, it would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Mochizuki to modify Fujimori and Kim by applying restricted mode and unrestricted mode for the purpose of limiting unauthorized  access accordingly.

Regarding claim 4, FUJIMORI et al disclose wherein, when executing the second mode, a limitation of the  one of the first device and the second device coupled to the one of the first interface and the second interface is capable of being changed(it becomes possible to change the setting information from the second setting information having been changed to the first setting information not having been changed in the case in which the input of the display target image information has stopped due to the switching between the users. Therefore, it is possible to prevent the user from starting using the display device using the setting information changed by other users,0103; 0106).

  Regarding claim 5, FUJIMORI et al disclose wherein when executing the second mode,  the one of the first device and the second device coupled to the one of the first interface and the second interface is limited(see fig.1 and fig.2 where there are multiple connectors for connecting multiple external devices; there is input image information A from a personal computer (PC) 300 via a communication cable 200. The communication cable 200 can be attached to and detached from the input terminal 1. To the communication section 2, there is input image information B from a PC 500 via a communication line 400 such as a local area network (LAN). The communication line 400 can be attached to and detached from the communication section 2. The supply source of the image information is not limited to the PC, but can arbitrarily be changed,0040; the “sharing mode” is an example of a first mode, and the “exclusive mode” is an example of a second mode,0062;0067).

                                                                 Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425